Citation Nr: 1108048	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression), and if so, whether the claim can be granted.  

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, associated with herbicide exposure.  

4.  Entitlement to a compensable initial rating for cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for an unspecified skin rash and PTSD, granted service connection for type II diabetes mellitus associated with herbicide exposure with a 20 percent disability rating assigned, effective November 22, 2006, and granted service connection for cataracts with a noncompensable rating assigned, effective November 22, 2006.  

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in November 2008 and May 2009.  He provided testimony before the undersigned Acting Veterans Law Judge at the RO in June 2010.  Transcripts of each hearing are of record.  

Following the June 2010 Board hearing, the Veteran submitted a waiver of local jurisdiction in regard to evidence submitted following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

Service connection for a skin disorder and PTSD were previously denied in an unappealed rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a skin disorder and PTSD.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an increased rating for type II diabetes mellitus and entitlement to a compensable rating for cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a skin disorder was recently denied in an unappealed June 2005 rating decision; evidence received since is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.

2.  Entitlement to service connection for PTSD was recently denied in an unappealed June 2005 rating decision; evidence received since is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The June 2005 decision that denied entitlement to service connection for a skin disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2010).

2.  The June 2005 decision that denied entitlement to service connection for PTSD is final; new and material evidence has been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Regarding the claim to reopen service connection for PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.



Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran was originally denied entitlement to service connection for a skin rash and PTSD in an unappealed June 2005 rating decision.  The evidence of record at that time included the Veteran's service medical records, which were negative for in-service treatment of a skin or psychiatric disorder.  The record was negative for any evidence of a nexus between the Veteran's skin symptoms and service, and did not demonstrate a continuity of symptomatology.  Moreover, the record was negative for an diagnosis of PTSD.  Therefore, the RO denied the Veteran's claim for service connection for both claimed disorders.     

Evidence received since the June 2005 rating decision includes the Veteran's testimony before a DRO and the undersigned Acting Veterans Law Judge, during which he asserted that his skin symptoms began in service and have continued since.  He also stated that it seemed as though his current skin symptoms were aggravated by service-connected diabetes mellitus.  In addition, the record now demonstrates current diagnoses of PTSD, depression and mood disorder.  

This evidence is new and material, and reopening of the claim is in order.

ORDER

New and material evidence has been received; the claim for entitlement to service connection for a skin disorder is reopened.

New and material evidence has been received; the claim for entitlement to service connection for PTSD is reopened.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The record establishes current diagnoses of several skin disorders.  The Veteran has reported that his skin symptoms began in service.  The Veteran is competent to report symptoms he personally experienced, such as a skin rash, and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the Veteran must be provided a VA examination to determine the nature and etiology of his current skin disorder.  

The Board recognizes that the Veteran's current skin condition was discussed in a July 2009 VA examination for diabetes mellitus.  The examiner noted the Veteran's reports that his current skin symptoms were the same as they were in service but stated that there was no documented history regarding a skin condition in service.  The examiner concluded that the question of etiology could not be resolved without resorting to speculation.  

While the VA examiner noted the Veteran's reports, it does not appear the statements regarding in-service injury and continuity of symptomatology in providing the opinion.  Moreover, the main rationale provided involved the lack of documented medical treatment.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran also testified during the July 2010 Board hearing that it seemed like his skin condition was aggravated by service connected diabetes mellitus.  Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  On remand, the VA skin examiner must include an opinion as to whether any currently diagnosed skin disability is proximately related to or aggravated by service connected diabetes mellitus.  

Since the June 2005 rating decision, the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  As noted above, the Veteran has been diagnosed with several acquired psychiatric disabilities, including PTSD, depression and a mood disorder.  Therefore, the Board construes the Veteran's claim for PTSD as encompassing entitlement to service connection for a psychiatric disability regardless of the precise diagnosis.  The issue is hereinafter recharacterized accordingly.  

The Veteran reported during the July 2010 hearing before the Board that he began to experience psychiatric symptoms during service.  The Veteran is competent to report psychiatric symptoms he personally experienced and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the Veteran must be provided a VA examination to determine the nature and etiology of his current acquired psychiatric disorder.

Moreover, the Veteran has reported stressors related to serving on a ship.  In order to attempt to corroborate his stressors, the ship logs must be obtained for each of the ships on which he served in accordance with 38 C.F.R. § 3.159 (2010).  
 
A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

During the July 2010 Board hearing, the Veteran testified that his service-connected cataracts had worsened since his last VA examination.  An August 2009 VA medical center (VAMC) ophthalmology treatment note stated that the Veteran's cataracts were likely becoming visually significant.  

The Veteran also stated that his type II diabetes mellitus and related symptoms and complications were becoming worse as well.  He reported increased difficulty controlling his blood sugar level, which required higher doses of oral medication.  The Veteran also reported an increase in frequency in urination as well as pain in the lower back, which he stated did not feel like a musculoskeletal problem.  In addition, he stated that he thought he was having increased eye problems due to diabetes.  

Therefore, as there is evidence that the Veteran's cataracts and diabetes or related problems have worsened, new VA examinations are necessary to assess the current severity of these service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a notice letter addressing all claims.  Specifically, the skin disorder claim should be addressed under 38 C.F.R. § 3.310 with regard to type II diabetes mellitus, and the PTSD claim must be addressed as an expanded claim for service connection for a psychiatric disorder.

2.  The RO or AMC should attempt to obtain the ship logs for each of the ships on which the Veteran served, in accordance with 38 C.F.R. § 3.159. 

3.  Once all of the relevant requested development has been completed, the Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including any of the verified stressors or the Veteran's reports of fear of hostile military activity.    

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including depression and a mood disorder, is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history; the reported in-service injuries, exposures, or events; and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

4.  The Veteran should be scheduled for a VA skin examination to determine the nature and etiology of any currently diagnosed skin disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner should provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that any currently diagnosed skin disability is etiologically related to service.  A similar opinion should be provided as to whether the skin condition was caused or permanently worsened by the service-connected type II diabetes mellitus.  The Veteran's subjective history should be fully considered by the examiner; if the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

5.  The Veteran should be scheduled for a VA endocrine examination to determine the symptoms and severity of the service-connected type II diabetes mellitus.  The examiner should review the claims folder and note such review in the examination report.  The examiner should identify all current manifestations and complications of the Veteran's diabetes mellitus.  The examiner should provide an opinion concerning whether the Veteran's activities have been regulated due to his diabetes mellitus and detail the frequency of his visits to his diabetic care provider.  The presence or absence of ketoacidosis, hypoglycemic reactions, a restricted diet, or insulin use should be noted.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

6.  The Veteran should be scheduled for a VA eye examination to address the symptoms and severity of the service-connected cataracts.  The examiner should review the claims folder and note such review in the examination report.  The examination must encompass visual acuity and field vision testing and must address all eye symptoms attributed to secondary complications from type II diabetes mellitus.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

7.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

8.  Then, the issues of entitlement to service connection for a psychiatric disorder, to include PTSD; service connection for a skin disorder, to include as secondary to type II diabetes mellitus; and higher initial evaluations for type II diabetes mellitus and cataracts must be readjudicated.  Consideration should be given to whether separate compensable evaluations are warranted for any complications of type II diabetes mellitus.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


